Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 1 of 15 PageID# 56
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 2 of 15 PageID# 57
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 3 of 15 PageID# 58
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 4 of 15 PageID# 59
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 5 of 15 PageID# 60




                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Alexandria Division

 FRANCISCO MENDOZA, MIGUEL
 MARTINEZ and KEVIN RODRIGUEZ,
 individually and on behalf of all others
 similarly situated,

                         Plaintiffs,

 v.                                             Civil Action No.

 CARDINAL MULTI SERVICES LLC and
 WILSON O. AGUILAR,

                         Defendants.



                   DECLARATION OF FRANCISCO MENDOZA
      I, Francisco Mendoza, am over 18 years of age and am competent to testify. I

declare as follows:

      1.       I was employed by Cardinal Multi Services LLC (“CMS”) and Wilson

Aguilar to perform construction work from about July 2019 to December 2020.

      2.       While working for CMS and Mr. Aguilar, I performed a variety of

construction work. Most of my work involved building concrete driveways, curbs,

sidewalks, and ramps. I also performed some work relating to utility pipes under

roads and provided traffic control. I worked on projects in Virginia and the District

of Columbia.

      3.       Mr. Aguilar hired me on behalf of CMS. He determined my hourly

wage and set the company’s pay policies. Although my work was directly supervised
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 6 of 15 PageID# 61




by CMS foremen, Mr. Aguilar frequently visited the construction sites where I

performed my work. Mr. Aguilar oversaw the entire CMS operation.

      4.     Initially, CMS and Mr. Aguilar paid me an hourly rate of $12. I

received a raise in approximately September 2019 to $14 per hour and in

approximately November 2019 to $17 per hour. The hourly rate was the same

regardless of the number of hours I worked in the week. CMS and Mr. Aguilar did

not pay time-and-a-half for hours worked over 40 in a week.

      5.     Mr. Aguilar instructed me to report to the CMS office in Alexandria

and told me to show up early. I typically arrived at the CMS office at 5:00 am every

workday. When I arrived, the foremen instructed me and other workers to load tools

and equipment onto trucks for the day’s projects. Sometimes the foremen provided

work instructions and assignments at the CMS office. I was not paid for this time.

      6.     CMS required me and other workers to travel together in CMS trucks

to the worksites each day. The trucks typically left the CMS office in Alexandria

around 6:00 am or 6:30 am to drive to the worksite. I was not paid for this time.

      7.     CMS and Mr. Aguilar deducted 30 minutes from my hours each day

for an unpaid lunch break. On most days, I was not permitted to take a full 30-

minute break for lunch. If I took a break to eat lunch, CMS and Mr. Aguilar

instructed me to get back to work. Typically, I only stopped working for ten minutes

or less for a lunch break. I was not permitted to leave the worksite.
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 7 of 15 PageID# 62




      8.      In response to complaints about the 30-minute deduction from work

hours for the supposed lunch break, I heard Mr. Aguilar state: “I don’t pay that

half-hour.”

      9.      Throughout my employment with CMS, I regularly worked 70 to 84

hours per week. My hours were determined by Mr. Aguilar and the CMS foremen,

who directed me when to start work and when to stop work. The CMS foremen

tracked my hours at the worksite in a logbook. I typically worked Monday through

Friday and sometimes on Saturday if Mr. Aguilar and the foremen told me to do so.

      10.     Even though I typically worked more than 80 hours in the biweekly

pay period, my paystubs inaccurately reported that I worked 80 or fewer hours.

CMS only paid me at my straight-time rate for the reported hours. I never received

any overtime pay for working more than 40 hours in a week. Attached as Exhibit A

are true and correct copies of some of my paystubs.

      11.     I have spoken to other workers at CMS who had similar experiences to

me regarding their compensation. None were paid a premium for hours worked over

40 in a workweek. All had thirty minutes deducted from their pay for a lunch break

that they were not permitted to take. None were paid for work performed before

arriving at the worksite.

      12.     I regularly communicated with Mr. Aguilar and my foreman by text

message. Sometimes I received my daily assignment by text message.
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 8 of 15 PageID# 63




      13.    I am a native Spanish-speaker. I can only speak and understand a

small amount of English. While working at CMS, I communicated with Mr. Aguilar,

my foreman, and other construction workers in Spanish.

      I declare under penalty of perjury that the foregoing is true and correct.




      Date                             Francisco Mendoza
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 9 of 15 PageID# 64




         Exhibit A
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 10 of 15 PageID# 65
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 11 of 15 PageID# 66
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 12 of 15 PageID# 67
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 13 of 15 PageID# 68
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 14 of 15 PageID# 69
Case 1:21-cv-00685-AJT-TCB Document 3-4 Filed 06/08/21 Page 15 of 15 PageID# 70
